DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latch and hook disposed on each sidewall” in claim 1 must be shown or the feature(s) canceled from the claim(s).  The figures show that the latch and hook are disposed on the end walls. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-10 and 12-20 cites of “The system” in the preamble while claims 1 and 11, respectively, claims of “A modular observational beehive system”. The preamble should be consistent as to point out of the particular system that claims 2-10 and 12-20 depends on.   
Claim 1 recites of the latch and hook “disposed on each sidewall” of the hive module but claim 7 cites of the latch “on each end wall of the first hive module”. It is unclear whether claim 7 is reciting of the same latch in claim 1 or a new latch due to claim 7 reciting that the latch is on a different wall. The figures additionally show that the latch is only on one pair of walls. Claim 7 should be corrected to clarify what latch it is referring to. For the purposes of examination, the examiner interpreted claim 7 to mean the latch from claim 1. 

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

Annotated Fig. 6 of the Applicant’s Invention
Claim 6 and 16 cites of “a pair of pivoting support arms disposed on opposing ends thereof”. It is unclear whether the support arms are the entire length extending from the left and right side of the hive modules (rectangle of the Annotated Fig. above) or the support arms are separately on each side of the hive modules (circles in the Annotated Fig. above). If it is separate, then it should be “pairs of pivoting support arms disposed on opposing ends thereof” as then there would be 2 pairs of support arms, a pair on each opposing ends. If it is the entire length (rectangle) then “a pair” would be acceptable. For examination purposes, the examiner took support arms to mean the entire length extending from left and right of the hive module (rectangle). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107173263), herein after Li.
Regarding claim 1, Li teaches (Fig. 1) of a modular observational beehive system (Abstract, modularized beehive to observe bee breeding), comprising:
a base (box base 1) comprising an elongated member (bottom plate 2) a pair of support legs (sidewalls of base 1, excluding the wheels as the wheels is not required on the base but could be provided on as cited in Page 6 para. 4), and a latch (buckle-type connector 19) affixed to each support leg (latch 19 is on the support legs on each side of the base 1);
a first hive module (box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2, interior volume);
a second hive module (another box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2);
the first hive module and the second module each comprising a latch and a hook disposed on each sidewall (latch 19 with a hook on each sidewall);
wherein the first hive module is securable to the base and the second hive module is securable to the top of the first hive module in a stacked configuration (Fig. 1, first hive module is secured to the base and the second hive module in a stacked configuration by the latch 19).	

Regarding claim 4, Li teaches of wherein the first hive module and the second hive module each include notches disposed in their respective end walls adapted to support a hive frame thereon (Fig. 2, notches on the end walls of hive modules 3 holds the hive frames).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Simoni (US 4,094,026).
	Regarding claim 2, Li teaches of the invention in claim 1, but does not appear to teach of wherein at least one sidewall of each of the first hive module and the second hive module is transparent.
	Simoni is in the field of beehives and teaches of wherein at least one sidewall of each of the hive module is transparent (Fig. 2, Col. 3 lines 37-40, sidewalls 16 and 18 are transparent viewing windows).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Simoni to have transparent sidewalls in order to monitor the bees inside the beehive to see the health of the beehive easily and for educational purposes to learn how the bees live and make honey. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Robinson et al. (US 2019/0350175), herein after Robinson.
	Regarding claim 3, Li teaches of the invention in claim 1, and further comprising (Fig. 1) an opening disposed on an end wall of the pair of end walls of the first hive module and an end wall of the second hive module (Page 6 para. 1, one or a plurality of observation holes are on each hive module on an end wall). 
	Li does not appear to teach of an opening disposed on each end wall of the pair of end walls of the first hive module and the pair of end walls of the second hive module, wherein the openings further include cylindrical ports extending outwardly therefrom, wherein the ports are in fluid communication with the interior volumes of the first and second hive modules. 
	Robinson is in the field of beehive and teaches (Fig. 17) of an opening (¶0047, opening by port 103) disposed on each end wall of the pair of end walls (ports are on the left and right end walls of the queen monitor cage system 100c) of the hive module (queen monitor cage system 100c) wherein the openings further include cylindrical ports extending outwardly therefrom (cylindrical ports 103 extending outwardly), wherein the ports are in fluid communication with the interior volumes of the hive module (¶0047, ports 103 are in fluid communication with the interior volumes of the hive module 100c in order to insert materials such as food for the bees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Robinson to have an opening disposed on each end wall of the pair of end walls of the first and second hive modules, wherein the openings further include cylindrical ports extending outwardly therefrom and are in fluid communication with the interior volumes of the hive modules in order to easily access the interior volume to insert material into the beehive such as food as motivated by Robinson. 

Regarding claim 10, Li teaches of the invention in claim 1, but does not appear to teach of wherein the top walls and the bottom walls of the first hive module and the second hive module include a plurality of apertures thereon.
Robinson teaches of wherein the top walls and the bottom walls of the first hive module and the second hive module include a plurality of apertures thereon (Fig. 10, holes 1002 at the top and bottom walls of hive module 100b) in order to allow air flow through the housing 101. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Robinson to have apertures on the top and bottom walls of the hive module in order to provide more ventilation for the beehive as motivated by Robinson.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Gale (US 207,731)
Regarding claim 5, Li teaches of the invention in claim 1, and wherein the first hive module and the second hive module each include a pair of screens in the opening of the end wall (Page 7 lines 6, observational hole is 10 meshes stainless steel screen).
Li does not appear to teach of wherein each screen is removably insertable within a slot in the end walls between the port and the opening of the end wall.
Gale is in the field of beehives and teaches (Fig. 1) of wherein each screen (screen C) is removably insertable within a slot (Col. 1 para. 6, screen C is removably inserted within the slot) in the end walls (inserted in the end wall of hive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Gale to have the screen removably inserted within a slot between the port and the opening of the end wall in order to easily remove the screen to allow the user to insert materials through the opening. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Mowery (US 7,360,262).
	Regarding claim 6, Li teaches of the invention in claim 1, but does not appear to teach wherein the base comprises a pair of pivoting support arms disposed on opposing ends thereof, wherein each support arm is adapted to pivot between a retracted position parallel to the elongated member and an extended position perpendicular to the elongated member.
	Mowery is in the field of pivoting support arms and teaches (Fig. 6) of wherein the base (base 12) comprises a pair of pivoting support arms (legs 14) disposed on opposing ends thereof (pivoting support arms 14 are on opposing ends), wherein each support arm (14) is adapted to pivot between a retracted position parallel to the elongated member (linkage members 104) (support arms 14 pivots to be parallel to the elongated member 104) and an extended position perpendicular to the elongated member (Fig. 8, support arms can be pivoted to an extended position perpendicular to the elongated member 104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Mowery to have support arms that pivots from a retracted and extended position in order to have additional supports that stabilizes the hive modules. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li. 
Regarding claim 7, Li teaches of wherein the base (1) comprises a hook disposed beneath the latch on the walls of the hive modules (3). 
Li does not appear to teach a hook on each support leg disposed beneath the latch on each support leg, wherein the base is securable above the first hive module or the second hive module via selective engagement between the latch on each side wall of the first hive module or the second hive module and the hook on each support leg of the base.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Li to have a hook disposed beneath the latch on each support leg in order to have objects be secured to the bottom of the support legs such as beehive accessories or another compartment. In doing so, the base can be secured above the first or second hive module, such as the position at the clapboard base (13), via selective engagement between the latch on each side wall of the hive modules (3) and the hook on each of the support leg of the base (1) in order to provide as a cover, more protection on the side of the hive modules against wind and the environment, and for storage of multiple bases on the hive modules. 

Regarding claim 8, Li as modified teaches of the invention in claim 7, and wherein the elongated member (2) of the base defines a carry handle when the base is secured above the first hive module or the second hive module (when placed above the first or second hive module as described above for claim 7, the elongated member 2 of the base can be used as a carry handle in which a user can grip each sides of the elongated member to lift the hive modules).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Walker (US 32,259)
	Regarding claim 9, Li teaches of the invention in claim 1, but does not appear to teach wherein the first hive module and the second hive module include a plurality of support wires disposed within the interior volume adapted to stabilize a hive frame positioned therein.
	Walker is in the field of beehives and teaches of wherein the hive module (Fig. 1, beehive) include a plurality of support wires (Fig. 3, wires D) disposed within the interior volume adapted to stabilize a hive frame positioned therein (Fig. 3, Page 2 lines 83-91, support wire D attaches to and stabilizes a hive frame within the beehive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Walker to have a plurality of support wires in order to secure and stabilize the hive frame within the hive modules. 

Claims 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, in view of Surles (US 7,991) and Brown (US 4,337,541).
	Regarding claim 11, Li teaches (Fig. 1) of a modular observational beehive system (Abstract, modularized beehive to observe bee breeding), comprising:
a base (box base 1) comprising an elongated member (bottom plate 2) a pair of support legs (sidewalls of base 1), and a latch (buckle-type connector 19) affixed to each support leg (latch 19 is on the support legs on each side of the base 1);
a first hive module (box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2, interior volume);
a second hive module (another box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2);
the first hive module and the second module each comprising a latch and a hook disposed on each sidewall (latch 19 with a hook on each sidewall);
wherein the first hive module is securable to the base and the second hive module is securable to the top of the first hive module in a stacked configuration (Fig. 1, first hive module is secured to the base and the second hive module in a stacked configuration by the latch 19).	
Li does not appear to teach of a tray slidably insertable within a recessed area defined by an elongated member of the base and the lower wall of the first hive module.
Surles is in the field of beehives and teaches (Fig. 1) of a tray (box I) insertable within a recessed area (Fig. 3, recessed area at the bottom of the beehive) defined by an elongated member of the base (post B along the length of the beehive) and the lower wall of the hive module (bottom floor by openings D) in order to act as a trap for decoying and catching and retaining flies, moths, or other insects (Page 2 lines 4-5). 
	Brown is in the field of beehives and teaches of a tray (Fig. 9, shelf 48) being slidably insertable within a recessed area (Fig. 9, tray 48 slidably insertable within the recessed area extending into the interior of the hive module) in order to collect pollen (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Surles and Brown to have a tray slidably insertable within a recessed area defined by an elongated member of the base and the lower wall of the first hive module in order to act as a trap for other insects as motivated by Surles and to catch falling debris such as pollen as motivated by Brown.
	
Regarding claim 14, Li as modified teaches of the invention in claim 11, and wherein the first hive module and the second hive module each include notches disposed in their respective end walls adapted to support a hive frame thereon (Fig. 2, notches on the end walls of hive modules 3 holds the hive frames).

Regarding claim 17, Li as modified teaches of the invention in claim 11, wherein the base (1) comprises a hook disposed beneath the latch on the walls of the hive modules (3). 
Li does not appear to teach a hook on each support leg disposed beneath the latch on each support leg, wherein the base is securable above the first hive module or the second hive module via selective engagement between the latch on each side wall of the first hive module or the second hive module and the hook on each support leg of the base.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Li to have a hook disposed beneath the latch on each support leg in order to have objects be secured to the bottom of the support legs such as beehive accessories or another compartment. In doing so, the base can be secured above the first or second hive module, such as the position at the clapboard base (13), via selective engagement between the latch on each side wall of the hive modules (3) and the hook on each of the support leg of the base (1) in order to provide as a cover, more protection on the side of the hive modules against wind and the environment, and for storage of multiple bases on the hive modules. 

Regarding claim 18, Li as modified teaches of the invention in claim 17, and wherein the elongated member of the base defines a carry handle when the base is secured above the first hive module or the second hive module (when placed above the first or second hive module as described above for claim 17, the elongated member of the base can be used as a carry handle in which a user can grip each sides of the elongated member to lift the hive modules).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, and Surles (US 7,991) and Brown (US 4,337,541), as applied to claim 11 above, and further in view of Simoni (US 4,094,026).
	Regarding claim 12, Li teaches of the invention in claim 11, but does not appear to teach of wherein at least one sidewall of each of the first hive module and the second hive module is transparent.
	Simoni is in the field of beehives and teaches of wherein at least one sidewall of each of the hive module is transparent (Fig. 2, Col. 3 lines 37-40, sidewalls 16 and 18 are transparent viewing windows).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Simoni to have transparent sidewalls in order to monitor the bees inside the beehive to see the health of the beehive easily and for educational purposes to learn how the bees live and make honey. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, as modified by Surles (US 7,991) and Brown (US 4,337,541), as applied to claim 11 above, and further in view of Robinson et al. (US 2019/0350175), herein after Robinson.
	Regarding claim 13, Li teaches of the invention in claim 11, and further comprising (Fig. 1) an opening disposed on an end wall of the pair of end walls of the first hive module and an end wall of the second hive module (Page 6 para. 1, one or a plurality of observation holes are on each hive module on an end wall). 
	Li does not appear to teach of an opening disposed on each end wall of the pair of end walls of the first hive module and the pair of end walls of the second hive module, wherein the openings further include cylindrical ports extending outwardly therefrom, wherein the ports are in fluid communication with the interior volumes of the first and second hive modules. 
	Robinson is in the field of beehive and teaches (Fig. 17) of an opening (¶0047, opening by port 103) disposed on each end wall of the pair of end walls (ports are on the left and right end walls of the queen monitor cage system 100c) of the hive module (queen monitor cage system 100c) wherein the openings further include cylindrical ports extending outwardly therefrom (cylindrical ports 103 extending outwardly), wherein the ports are in fluid communication with the interior volumes of the hive module (¶0047, ports 103 are in fluid communication with the interior volumes of the hive module 100c in order to insert materials such as food for the bees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Robinson to have an opening disposed on each end wall of the pair of end walls of the first and second hive modules, wherein the openings further include cylindrical ports extending outwardly therefrom and are in fluid communication with the interior volumes of the hive modules in order to easily access the interior volume to insert material into the beehive such as food as motivated by Robinson. 

Regarding claim 20, Li teaches of the invention in claim 11, but does not appear to teach of wherein the top walls and the bottom walls of the first hive module and the second hive module include a plurality of apertures thereon.
Robinson teaches of wherein the top walls and the bottom walls of the first hive module and the second hive module include a plurality of apertures thereon (Fig. 10, holes 1002 at the top and bottom walls of hive module 100b) in order to allow air flow through the housing 101. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Robinson to have apertures on the top and bottom walls of the hive module in order to provide more ventilation for the beehive as motivated by Robinson.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, as modified by Surles (US 7,991), and Brown (US 4,337,541), as applied to claim 11 above, and further in view of Gale (US 207,731).
Regarding claim 15, Li teaches of the invention in claim 11, and wherein the first hive module and the second hive module each include a pair of screens in the opening of the end wall (Page 7 lines 6, observational hole is 10 meshes stainless steel screen).
Li does not appear to teach of wherein each screen is removably insertable within a slot in the end walls between the port and the opening of the end wall.
Gale is in the field of beehives and teaches (Fig. 1) of wherein each screen (screen C) is removably insertable within a slot (Col. 1 para. 6, screen C is removably inserted within the slot) in the end walls (inserted in the end wall of hive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Gale to have the screen removably inserted within a slot between the port and the opening of the end wall in order to easily remove the screen to allow the user to insert materials through the opening. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, as modified by Surles (US 7,991), and Brown (US 4,337,541), as applied to claim 11 above, and further in view of Mowery (US 7,360,262).
	Regarding claim 16, Li teaches of the invention in claim 11, but does not appear to teach wherein the base comprises a pair of pivoting support arms disposed on opposing ends thereof, wherein each support arm is adapted to pivot between a retracted position parallel to the elongated member and an extended position perpendicular to the elongated member.
	Mowery is in the field of pivoting support arms and teaches (Fig. 6) of wherein the base (base 12) comprises a pair of pivoting support arms (legs 14) disposed on opposing ends thereof (pivoting support arms 14 are on opposing ends), wherein each support arm (14) is adapted to pivot between a retracted position parallel to the elongated member (linkage members 104) (support arms 14 pivots to be parallel to the elongated member 104) and an extended position perpendicular to the elongated member (Fig. 8, support arms can be pivoted to an extended position perpendicular to the elongated member 104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Mowery to have support arms that pivots from a retracted and extended position in order to make the invention have additional supports that stabilizes the hive modules. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107173263), herein after Li, as modified by Surles (US 7,991), and Brown (US 4,337,541), as applied to claim 11 above, and further in view of Walker (US 32,259)
	Regarding claim 19, Li teaches of the invention in claim 11, but does not appear to teach wherein the first hive module and the second hive module include a plurality of support wires disposed within the interior volume adapted to stabilize a hive frame positioned therein.
	Walker is in the field of beehives and teaches of wherein the hive module (Fig. 1, beehive) include a plurality of support wires (Fig. 3, wires D) disposed within the interior volume adapted to stabilize a hive frame positioned therein (Fig. 3, Page 2 lines 83-91, support wire D attaches to and stabilizes a hive frame within the beehive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Walker to have a plurality of support wires in order to secure and stabilize the hive frame within the hive modules. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647